133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elie FRANKLIN, Plaintiff-Appellant,v.T.W. ROSSETTI;  Cooper;  Moore;  Johnson;  Edwards;Defendants-Appellees.
No. 97-15811.
United States Court of Appeals, Ninth Circuit.
Submitted December 15, 1997**Decided Dec. 17, 1997.

Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Elie Franklin appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs when prison officials failed to remove mechanical restraints so Franklin could obtain physical therapy.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm for the reasons stated in the magistrate judge's Report and Recommendation, filed on February 21, 1997, which was adopted in full by the district court's Order filed on March 31, 1997.


3
We also reject Franklin's contention that the district court abused its discretion by denying his request for the appointment of counsel.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Franklin's motion for an extension of time to file a reply brief and motion for appointment of counsel are denied